—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Schindler, J.), dated June 28, 1991, which, upon a fact-finding order of the same court, dated March 4, 1991, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of robbery in the second degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 12 months. The appeal brings up for review the fact-finding order dated March 4, 1991.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant contends that the Family Court erred in failing to suppress the complainant’s identification testimony. We disagree. The Family Court’s determination that the complainant’s viewing of the appellant on the front steps of the courthouse on the return date of the petition was by mere happenstance and completely spontaneous rather than the result of any improper conduct by the police is fully supported by the record, and we shall not disturb it (see, People v Rodriguez, 194 AD2d 634; People v Johnson, 145 AD2d 573; People v Goodison, 129 AD2d 812; People v Wilson, 112 AD2d 746). Since no police-arranged identification procedure was *456involved, CPL 710.30 is not implicated (see, People v Jenkins, 176 AD2d 143; People v Green, 149 AD2d 919). Furthermore, since the identification proceeded from the complainant’s "independent recollection”, the identification was not tainted by any alleged unlawful arrest (see, United States v Crews, 445 US 463; People v Pleasant, 54 NY2d 972; People v Davis, 141 AD2d 558).
The appellant’s contention that the same Trial Judge who presided over the Wade hearing should not have presided over the fact-finding hearing is without merit (see, People v Davenport, 173 AD2d 633; People v Zappacosta, 77 AD2d 928). Balletta, J. P., Copertino, Hart and Krausman, JJ., concur.